Case 1:18-cv-00942-JGK-BCM Document 62-8 Filed 10/23/20 Page 1 of 7




                         EXHIBIT 8
     Case 1:18-cv-00942-JGK-BCM Document 62-8 Filed 10/23/20 Page 2 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
_________________________________________
                                          )
SECURITIES AND EXCHANGE                   )
COMMISSION,                               )
                                          )                  ECF CASE
                        Plaintiff,        )
                                          )                  18 Civ. 942 (JGK)
            v.                            )
                                          )
NICHOLAS J. GENOVESE,                     )
WILLOW CREEK INVESTMENTS, LP, and )
WILLOW CREEK ADVISERS, LLC,               )
                        Defendants.       )
_________________________________________ )



        The Securities and Exchange Commission (“SEC”) having filed a Complaint and

Defendants Nicholas Genovese (“Genovese”), Willow Creek Investments, LP (“Willow Creek

Fund”) and Willow Creek Advisers, LLC (the “Willow Creek”)(collectively the “Defendants”

and “Willow Creek Entities”) having entered a general appearance; and the Court, on ___,

having granted the SEC’s motions for summary judgement against each of the Defendants, and

default judgements against the Willow Creek Entities as reflected in the Court’s decision dated

____.

                                                I.

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendants Genovese

and Willow Creek Fund are permanently restrained and enjoined from violating, directly or

indirectly, Section 10(b) of the Securities Exchange Act of 1934 (the “Exchange Act”) [15

U.S.C. § 78j(b)] and Rule 10b-5 promulgated thereunder [17 C.F.R. § 240.10b-5], by using any

means or instrumentality of interstate commerce, or of the mails, or of any facility of any

national securities exchange, in connection with the purchase or sale of any security:
     Case 1:18-cv-00942-JGK-BCM Document 62-8 Filed 10/23/20 Page 3 of 7




       (a)     to employ any device, scheme, or artifice to defraud;

       (b)     to make any untrue statement of a material fact or to omit to state a material fact

               necessary in order to make the statements made, in the light of the circumstances

               under which they were made, not misleading; or

       (c)     to engage in any act, practice, or course of business which operates or would

               operate as a fraud or deceit upon any person.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendants’

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendants or with anyone described in (a).


                                                II.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendants Genovese and Willow Creek Fund are permanently restrained and enjoined from

violating Section 17(a) of the Securities Act of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)]

in the offer or sale of any security by the use of any means or instruments of transportation or

communication in interstate commerce or by use of the mails, directly or indirectly:

       (a)     to employ any device, scheme, or artifice to defraud;

       (b)     to obtain money or property by means of any untrue statement of a material fact

               or any omission of a material fact necessary in order to make the statements

               made, in light of the circumstances under which they were made, not misleading;

               or




                                                2
     Case 1:18-cv-00942-JGK-BCM Document 62-8 Filed 10/23/20 Page 4 of 7




       (c)     to engage in any transaction, practice, or course of business which operates or

               would operate as a fraud or deceit upon the purchaser.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendants’

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendants or with anyone described in (a).


                                                III.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendants Genovese and Willow Creek are permanently restrained and enjoined from

violating Sections 206(1), 206(2) and 206(4) of the Investment Advisers Act of 1940 (“Advisers

Act”) [15 U.S.C. §§ 80b-6(1), 80b-6(2) and 80b-6(4)] and Rule 206(4)-8 [17 C.F.R. §

275.206(4)-8], by, directly or indirectly, use of the mails or any means or instrumentality of

interstate commerce:

               (a)     to employ any device, scheme, or artifice to defraud any client or

                       prospective client;

               (b)     to engage in any transaction, practice, or course of business which

                       operates as a fraud or deceit upon any client or prospective client; or

               (c)     to engage in any act, practice, or course of business which is fraudulent,

                       deceptive, or manipulative.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendants’




                                                 3
     Case 1:18-cv-00942-JGK-BCM Document 62-8 Filed 10/23/20 Page 5 of 7




officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendants or with anyone described in (a).


                                               IV.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendants are liable for disgorgement of $5.32 million, representing ill-gotten gains from the

conduct alleged in the complaint, together with prejudgment interest of $724,244.67, totaling

$6,044,244.67, but that disgorgement and prejudgment interest are deemed satisfied by the

order of restitution in the criminal case against Genovese in the case captioned United States v.

Nicholas Genovese, 18 Cr. 183 (S.D.N.Y.) (WHP).

                                                V.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant Genovese

shall pay a civil penalty in the amount of $1 million to the Securities and Exchange

Commission pursuant to Section 20(d)(2)(C) of the Securities Act [15 U.S.C. § 77t(d)(2)(C)],

Section 21(d)(3)(B)(iii) of the Exchange Act [15 U.S.C. § 78u(d)(3)(B)(iii)], and Section

209(e)(2)(c) under the Advisers Act [ 15 U.S.C. § 80b-9(e)(2)(c)].

       Defendant Genovese shall satisfy the obligation to pay a civil penalty ordered pursuant

to this paragraph by paying the amount ordered to the Securities and Exchange Commission

within 14 days after entry of this Final Judgment.

       Defendant Genovese may transmit payment electronically to the Commission, which

will provide detailed ACH transfer/Fedwire instructions upon request. Payment may also be

made directly from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm.   Defendant Genovese may also pay by certified




                                                4
     Case 1:18-cv-00942-JGK-BCM Document 62-8 Filed 10/23/20 Page 6 of 7




check, bank cashier’s check, or United States postal money order payable to the Securities and

Exchange Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; Nicholas J. Genovese as a defendant in this action; and specifying that payment is

made pursuant to this Final Judgment.

               Defendant Genovese shall simultaneously transmit photocopies of evidence of

payment and case identifying information to the Commission’s counsel in this action. By

making this payment, Defendant Genovese relinquishes all legal and equitable right, title, and

interest in such funds and no part of the funds shall be returned to Defendant Genovese. The

Commission shall send the funds paid pursuant to this Final Judgment to the United States

Treasury.

                                                VI.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. § 523, the

allegations in the complaint are true and admitted by Defendants, and further, any debt for

disgorgement, prejudgment interest, civil penalty or other amounts due by Defendants under

this Judgment or any other judgment, order, consent order, decree or settlement agreement

entered in connection with this proceeding, is a debt for the violation by Defendants of the

federal securities laws or any regulation or order issued under such laws, as set forth in Section

523(a)(19) of the Bankruptcy Code, 11 U.S.C. § 523(a)(19).




                                                 5
     Case 1:18-cv-00942-JGK-BCM Document 62-8 Filed 10/23/20 Page 7 of 7




                                               VII.

         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall

retain jurisdiction of this matter for the purposes of enforcing the terms of this Judgment



SO ORDERED.

Dated:         _______________, 2020

               New York, New York



                                                      _______________________________
                                                      UNITED STATES DISTRICT JUDGE




                                                6
